DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/23/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-13, 15, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3, and 11-13 of U.S. Patent No. 9,972,8005 B2 as set forth in the Final Rejection filed 04/27/21 is overcome in view of the Terminal Disclaimer filed 07/23/21.

4.	The rejection of Claims 1-3, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Liao et al. (US 2008/0157656 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

Claims 1-5, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Liao et al. (US 2008/0157656 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Lee (US 2006/0091399 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Lee US 2006/0091399 A1) as set forth in the Final Rejection filed 04/27/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
10.	Claims 1-13, 15, and 17-21 are allowed.

	Enokida et al. discloses the following compound:

    PNG
    media_image1.png
    193
    315
    media_image1.png
    Greyscale



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY YANG/Primary Examiner, Art Unit 1786